DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.
EXAMINER NOTE: Claim 9 recites, “a processing device coupled with the memory device, to perform operations comprising”, which only recites an intended use of the processing device (to perform operations comprising), such that the processing device may be interpreted as one that is eventually configurable to perform the claimed functions (analogously, lumber “to perform the function of being the structure of a house” may be interpreted as an unassembled stack of lumber without being presently configured into a house). Accordingly, the claims may be made obvious by a general-purpose processor and a memory device, as a general-purpose processor may be programmed to perform the claimed functions, despite not being presently configured to do so. The Examiner therefore suggests amending the claims to recite, “a processing device coupled with the memory device, configured to perform operations comprising” so that the claims require a system with a processor and memory presently configured to perform the claimed operations.  

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Throughout the claims: 
The Examiner notes that throughout the claims, reference is made to a “command from the one or more second commands”, “command from the one or more second commands”, or “command from the second commands”, etc. However, the Examiner finds that it would be more logical to refer to a “command of the one or more second commands”, “command of the one or more second commands from the second queue” or “command from the second queue”, etc.
Claims 1 recites, “the second queue comprising one or more second commands assigned”, which as best understood by the Examiner, should be amended to recite, “and wherein the second queue comprises one or more second commands assigned to the second queue”. 
Claim 1 recites, “issuing the command from the second commands” which as best understood by the Examiner, should be amended to recite “issuing the command from the one or more second commands”. 
Claims 2 recites, “incrementing... each instance that...”, which as best understood by the Examiner, should be amended to recite, “incrementing... each time that”.
Claim 2 recites, “wherein determining... from the one or more second commands based at least in part in the incrementing”, which as best understood by the Examiner, should be amended to recite, “wherein determining... from the one or more second commands is further based at least in part on the incrementing”. 
Claim 3 recites, “wherein determining... from the one or more second commands based at least in part in the threshold amount of time”, which as best understood by the Examiner, should be amended to recite, “wherein determining... from the one or more second commands is further based at least in part on the threshold amount of time”.
Claim 4 recites, “issuing a plurality of commands from the second commands”, which as best understood by the Examiner, should be amended to recite, “issuing a plurality of commands from the one or more second commands”. 
Claim 5 recites, “issuing the command from the second command”, which as best understood by the Examiner, should be amended to recite, “issuing the command from the one or more second commands”. 
Claim 6 recites, “issuing the command from the second commands”, which as best understood by the Examiner, should be amended to recite, “issuing the command from the one or more second commands”. 
Claim 7 recites, “issuing the set of commands from the second commands”, which as best understood by the Examiner, should be amended to recite, “issuing the set of commands from the one or more second commands”. 
Claim 8 recites, “and wherein the one or more second commands comprise at least one of a host write command, or a read command, or a write command, or an erase command, or a combination thereof”, which as best understood by the Examiner, should be amended to recite, “and wherein the one or more second commands comprise at least one of a host write command, read command, write command, or erase command”. 
Claim 9 recites, “the second queue comprising one or more second commands assigned”, which as best understood by the Examiner, should be amended to recite, “and wherein the second queue comprises one or more second commands assigned to the second queue”.
Claim 9 recites, “issue the command from the second commands” which as best understood by the Examiner, should be amended to recite “issue the command from the one or more second commands”. 
Claims 10 recites, “increment... each instance that...”, which as best understood by the Examiner, should be amended to recite, “increment... each time that”.
Claim 10 recites, “determining... from the one or more second commands based at least in part in the counter”, which as best understood by the Examiner, should be amended to recite, “determining... from the one or more second commands is further based at least in part on the counter”. 
Claim 11 recites, “determining... from the one or more second commands based at least in part in the threshold amount of time”, which as best understood by the Examiner, should be amended to recite, “determining... from the one or more second commands is further based at least in part on the threshold amount of time”. 
Claim 12 recites, “issue a plurality of commands from the second commands”, which as best understood by the Examiner, should be amended to recite, “issue a plurality of commands from the one or more second commands”. 
Claim 13 recites, “the command from the second command”, which as best understood by the Examiner, should be amended to recite, “the command from the one or more second commands”. 
Claim 14 recites, “issuing the command from the second commands”, which as best understood by the Examiner, should be amended to recite, “issuing the command from the one or more second commands”. 
Claim 15 recites, “and issue the set of commands from the second commands”, which as best understood by the Examiner, should be amended to recite, “and issue the set of commands from the one or more second commands”. 
Claim 16 recites, “and wherein the one or more second commands comprise at least one of a host write command, or a read command, or a write command, or an erase command, or a combination thereof”, which as best understood by the Examiner, should be amended to recite, “and wherein the one or more second commands comprise at least one of a host write command, a read command, a write command, or an erase command”.
Claims 17 recites, “the second queue comprising one or more second commands assigned”, which as best understood by the Examiner, should be amended to recite, “and wherein the second queue comprises one or more second commands assigned to the second queue”. 
Claim 17 recites, “and issue the command from the second commands”, which should be amended to recite, “and issue the command from the one or more second commands”. 
Claims 18 recites, “increment... each instance that...”, which as best understood by the Examiner, should be amended to recite, “increment... each time that”.
Claim 18 recites, “determining... from the one or more second commands based at least in part in the incrementing”, which as best understood by the Examiner, should be amended to recite, “determining... from the one or more second commands is further based at least in part on the incrementing”. 
Claim 11 recites, “determining... from the one or more second commands based at least in part in the threshold amount of time”, which as best understood by the Examiner, should be amended to recite, “determining... from the one or more second commands is further based at least in part on the threshold amount of time”. 
Claim 20 recites, “issue a plurality of commands from the second commands”, which as best understood by the Examiner, should be amended to recite, “issue a plurality of commands from the one or more second commands”.  
Claims 2-8, 10-16 and 18-20 are objected to for failing to cure the deficiencies of a base claim from which they depend. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: 
Claims 1 recites, “determining, based at least in part on a counter associated with the first queue and the first and second priority levels”, which is subject to multiple distinct interpretations. One interpretation is that the counter is associated with the first queue, and the determining is based on the counter and the first and second priority levels. Another interpretation is that the counter is associated with all of the first queue and the first and second priority levels, and the determining is based at least in part on the counter. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.  
An interpretation of claim 1 recites, “the one or more second commands having issued”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending “without a command from the one or more second commands having issued” to recite, “without a command of the one or more second commands issuing from the second queue”. For the purposes of examination, the Examiner will interpret the claim according to meaning indicated by the suggested amendments. 
An interpretation of claim 1 recites, “the first commands based at least in part on the counter”. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending, “issuing the command from the second commands before issuing a next command of the first commands based at least in part on the counter” to instead recite, “issuing, based at least in part on the counter, the command from the second commands before issuing a next command of the first commands”. For the purposes of examination, the Examiner will interpret the claim according to meaning indicated by the suggested amendments. 
Regarding claim 6: 
An interpretation of claim 6 recites, “the first queue based at least in part on issuing the command from the second commands before issuing the next command of the first commands”. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending, “resetting the counter associated with the first queue based at least in part on issuing the command from the second commands before issuing the next command of the first commands” to instead recite “resetting, based at least in part on issuing the command from the second commands before issuing the next command of the first commands, the counter associated with the first queue”. For the purposes of examination, the Examiner will interpret the claim according to meaning indicated by the suggested amendments. 
Regarding claim 6: 
An interpretation of claim 6 recites, “the first queue based at least in part on issuing the command from the second commands before issuing the next command of the first commands”. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending, “resetting the counter associated with the first queue based at least in part on issuing the command from the second commands before issuing the next command of the first commands” to instead recite “resetting, based at least in part on issuing the command from the second commands before issuing the next command of the first commands, the counter associated with the first queue”. For the purposes of examination, the Examiner will interpret the claim according to meaning indicated by the suggested amendments.
Regarding claim 7: 
Claim 7 recites, “determining based at least in part on corresponding counters associated with each of the plurality of first queues and the first and second priority levels”, which is subject to multiple distinct interpretations. One interpretation is that there are corresponding counters associated with each of the plurality of first queues, and that determining is also based on the first and second priority levels. Another interpretation is that there are corresponding counters associated with each of both the plurality of first queues and the first and second priority levels, and the determining is based on the corresponding counters. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 7 recites, “the first commands”. However, the antecedent basis for the limitation is unclear. Claim 7 previously recites, “assigning first commands to a plurality of first queues”. Claim 7 depends from claim 1, and claim 1 recites, “assigning first commands to a first queue”. Accordingly, it is unclear if “the first commands” recited in claim 7 are meant to refer back to the first commands assigned to the first queue, or the first commands assigned to the plurality of first queues, and the antecedent basis of the limitation is unclear.  Furthermore, the limitation could be interpreted as reciting “the first commands of a subset of the plurality of first queues” and “the threshold number of the first commands of a subset of the plurality of first queues”, for which there is no antecedent basis. 
Regarding claim 9: 
An interpretation of claim 9 recites, “the one or more second commands having issued”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending “without a command from the one or more second commands having issued” to recite, “without a command of the one or more second commands issuing from the second queue”. For the purposes of examination, the Examiner will interpret the claim according to meaning indicated by the suggested amendments. 
Claim 9 recites, “the counter”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
An interpretation of claim 9 recites, “the first commands based at least in part on the counter”. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending, “issue the command from the second commands before issuing a next command of the first commands based at least in part on the counter” to instead recite, “issue, based at least in part on the counter, the command from the second commands before issuing a next command of the first commands”. For the purposes of examination, the Examiner will interpret the claim according to meaning indicated by the suggested amendments.
Regarding claim 10: 
Claim 10 recites, “the counter” after previously reciting “a counter”. However, claim 9 already recites “the counter”. Accordingly, it is unclear if “the counter” in claim 10 is meant to refer to “a counter” in claim 10 or “the counter” in claim 9 and the antecedent basis for the limitation in claim 10 is unclear and the scope of the claim cannot be determined and the claim is indefinite. For the purposes of examination, “a counter” and “the counter” in claim 10 will be interpreted as the same counter form claim 9.  
Regarding claim 12: 
An interpretation of claim 12 recites, “the first commands based at least in part on a counter associated with the first queue”. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending, “issuing the 3next command of the first commands based at least in part on a counter associated with the 4first queue” to instead recite, “issuing, based at least in part on a counter associated with the fist queue, the next command of the first commands”. For the purposes of examination, the Examiner will interpret the claim according to meaning indicated by the suggested amendments.
Regarding claim 14: 
An interpretation of claim 14 recites, “the first queue based at least in part on issuing the command from the second commands before issuing the next command of the first commands”. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending, “reset a counter associated with the first queue based at least in part on issuing the command from the second commands before issuing the next command of the first commands” to instead recite “reset, based at least in part on issuing the command from the second commands before issuing the next command of the first commands, a counter associated with the first queue”. For the purposes of examination, the Examiner will interpret the claim according to meaning indicated by the suggested amendments.
Regarding claim 15: 
Claim 15 recites, “determine, based at least in part on corresponding counters associated with each of the plurality of first queues and the first and second priority levels”, which is subject to multiple distinct interpretations. One interpretation is that there are corresponding counters associated with each of the plurality of first queues, and that determining is also based on the first and second priority levels. Another interpretation is that there are corresponding counters associated with each of both the plurality of first queues and the first and second priority levels, and the determining is based on the corresponding counters. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 15 recites, “the first commands”. However, the antecedent basis for the limitation is unclear. Claim 15 previously recites, “assign first commands to a plurality of first queues”. Claim 15 depends from claim 9, and claim 9 recites, “assign first commands to a first queue”. Accordingly, it is unclear if “the first commands” recited in claim 15 are meant to refer back to the first commands assigned to the first queue, or the first commands assigned to the plurality of first queues, and the antecedent basis of the limitation is unclear. Furthermore, the limitation could be interpreted as reciting “the first commands of a subset of the plurality of first queues” and “the threshold number of the first commands of a subset of the plurality of first queues”, for which there is no antecedent basis. 
Regarding claim 17:
Claims 17 recites, “determine, based at least in part on a counter associated with the first queue and the first and second priority levels”, which is subject to multiple distinct interpretations. One interpretation is that the counter is associated with the first queue, and the determining is based on the counter and the first and second priority levels. Another interpretation is that the counter is associated with all of the first queue and the first and second priority levels, and the determining is based at least in part on the counter. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.  
An interpretation of claim 17 recites, “the one or more second commands having issued”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending “without a command from the one or more second commands having issued” to recite, “without a command of the one or more second commands issuing from the second queue”. For the purposes of examination, the Examiner will interpret the claim according to meaning indicated by the suggested amendments.
An interpretation of claim 17 recites, “the first commands based at least in part on the counter”. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending, “issue the command from the second commands before issuing a next 13command of the first commands based at least in part on the counter” to instead recite, “issue, based at least in part on the counter, the command from the second commands before issuing a next 13command of the first commands”. For the purposes of examination, the Examiner will interpret the claim according to meaning indicated by the suggested amendments.
Regarding claims 2-8, 10-16 and 18-20: 
Claims 2-8, 10-16 and 18-20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2018/0136851 A1 (Batra) in view of US Patent Application Pub. No. US 2018/0232178 A1 (Iwaki).
Regarding claim 1 and analogous claim 17: 
Batra discloses, A method, comprising:2 assigning first commands to a first queue of a memory die of a memory sub-3system (memory die (202) including a core array of non-volatile memory cells [0081-0081], which part of memory element (123) of sub-system (120) (i.e. non-volatile memory device), as part of the system (100) [Fig. 1] [0065]. On-Die Controller (450) of the memory die (220) is a peripheral component connected to the core memory array used to perform operations such as reading, writing and erasing [0080] [0084-0086]. The On-Die Controller may be embodied by a processor executing instructions, the instructions may be provided as a non-transitory computer program product (i.e. a non-transitory computer readable medium comprising instructions that, when executed by a processing device...) [0030-0035] [0037]. The on-die controller assigns read commands (i.e. RD1-RD3) to its read command queue (702b) (i.e. first queue) [0126-0128]), and wherein the 4memory die includes a second queue (by disclosing that the on-die controller assigns write commands to its write command queue (702c) (i.e. second queue) [0126-0128])  the second queue comprising one or more second commands assigned (write commands are assigned to the read queue (i.e. at least WT1-WT3) [Fig. 7B]).
Batra does not explicitly disclose, but Iwaki teaches, wherein the first queue is associated with a first priority level and the second queue is associated with a second priority level different from the first priority level (by teaching that a priority mode switching unit (324) switches a priority mode. In a read priority mode, read commands are given priority (i.e. a first priority level) over write commands (i.e. the read command queue (345) has priority over the write command queue (346) (i.e. the write queue has a second priority different from the first priority level)) [0090] [0153] [Fig. 17] [Fig. 25]) determining, based at least in part on a counter associated with the first queue and the first and second priority levels, that a threshold number of the first commands of the first queue have issued without a command from the one or more second commands having issued; and issue the command from the second commands before issuing a next command of the first commands based at least in part on the counter (by teaching that in the read priority mode (S926-Yes) (i.e. based on the controller being in the read priority mode instead of the write priority mode (i.e. based on the first and second priority levels)), read commands are issued continuously until there are no more read commands in the read queue [0105] [0111-0115] [Fig. 14] [Fig. 20]. If the number of issued read commands in the read priority mode (tracked by a counter (RCNT)) (i.e. associated with the first queue) exceeds a threshold (Nr) (S926-Yes), the controller switches to the write priority mode (S927) so that write commands from the write queue may be issued (i.e. issues the command (i.e. the oldest write command) from the second commands (i.e. from the write commands in the write queue) before issuing a next command of the first commands (i.e. read commands) based at least in part on the counter (i.e. RCNT)) [0158-0160] [Fig. 21] (in the case of [Fig. 21], the read command queue is never empty and therefore no write commands will be issued in the read-priority mode (i.e. a threshold number of first commands of the first queue have issued without a command from the one or more second commands having issued)). It is more efficient to issue the same type of command sequentially because there is a overhead time (dT) (i.e. delay time) associated with switching between the write operation and the read operation because without the delay time there is a risk of a collision between the read data and the write data on the data line [0005] [0145] [0160-0164] [Fig. 15] [0211-0215] [Fig. 34]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified selecting commands to issue from the on-die controller read and write queues as disclosed by Batra to include sequentially issuing write commands in a write priority mode and sequentially issuing read commands in a read priority mode, and to switch between the modes based on a count of write commands issued in the write priority mode reaching a threshold and a count of read commands issued in the read priority mode reaching a threshold as taught by Iwaki. 
One of ordinary skill in the art would have been motivated to make this modification because when the write commands and read commands are issued in a mixed manner, inefficient access is performed and the access speed is lower, and sequentially issuing the same type of requests in a row until a number of processed commands from the priority queue reaches a threshold improves the access speed as taught by Iwaki in [0005] [0117]. 
Regarding claim 4 and analogous claim 20:
The method of claim 1 is made obvious by Batra in view of Iwaki.  
Batra does not explicitly disclose, but Iwaki teaches, further comprising: 2issuing a plurality of commands from the second commands before issuing the 3next command of the first commands based at least in part on the counter 4(by teaching that in the read priority mode (S922-No), read commands are issued continuously until there are no more read commands in the read queue [0105] [0111-0115] [Fig. 14] [Fig. 20]. If the number of issued read commands in the read priority mode (tracked by a counter (RCNT)) exceeds a threshold (Nr) (S926-Yes), the controller switches to the write priority mode (S927) so that write commands from the write queue may be issued (i.e. issuing a plurality of commands from the second commands (i.e. issuing a plurality of write commands from the write queue)) before issuing a next command of the first commands (i.e. read commands) based at least in part on the counter (i.e. RCNT)) [0158-0160] [Fig. 21]. A plurality of write commands will be issued before a next read command because the controller will be in a write-priority mode until a count of the write commands (WCNT) issued reaches a threshold Nw (i.e. such as 40) [0160-0164]. In the case of [Fig. 21], the write command queue is never empty and therefore no read commands will be issued in the write-priority mode (i.e. issuing a plurality of second commands (i.e. write commands) before issuing the next command of the first commands (i.e. a read command from the read queue)). It is more efficient to issue the same type of command sequentially because there is a overhead time (dT) (i.e. delay time) associated with switching between the write operation and the read operation because without the delay time there is a risk of a collision between the read data and the write data on the data line [0005] [0145] [Fig. 15] [0211-0215] [Fig. 34]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified selecting commands to issue from the on-die controller read and write queues as disclosed by Batra to include sequentially issuing write commands in a write priority mode and sequentially issuing read commands in a read priority mode, and to switch between the modes based on a count of write commands issued in the write priority mode reaching a threshold and a count of read commands issued in the read priority mode reaching a threshold as taught by Iwaki. 
One of ordinary skill in the art would have been motivated to make this modification because when the write commands and read commands are issued in a mixed manner, inefficient access is performed and the access speed is lower, and sequentially issuing the same type of requests in a row until a number of processed commands from the priority queue reaches a threshold improves the access speed as taught by Iwaki in [0005] [0117]. 
Regarding claim 5: 
The method of claim 1 is made obvious by Batra in view of Iwaki.  
Batra does not explicitly disclose, but Iwaki teaches, further comprising: resuming issuing the first commands after issuing the command from the second command (by teaching that the controller will switch into the write priority mode after the threshold number of read commands have been issued in the read priority mode. The controller will continuously issue write commands in the write priority mode until the threshold number of write commands in the write-priority mode have been issued, at which point the controller will switch back into the read priority mode and resume issuing read commands from the read queue (i.e. resuming issuing the first commands after issuing the command from the second command) [Fig. 21]  [0158-0164] [0090] [0153] [Fig. 17] [Fig. 25]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified selecting commands to issue from the on-die controller read and write queues as disclosed by Batra to include sequentially issuing write commands in a write priority mode and sequentially issuing read commands in a read priority mode, and to switch between the modes based on a count of write commands issued in the write priority mode reaching a threshold and a count of read commands issued in the read priority mode reaching a threshold as taught by Iwaki. 
One of ordinary skill in the art would have been motivated to make this modification because when the write commands and read commands are issued in a mixed manner, inefficient access is performed and the access speed is lower, and sequentially issuing the same type of requests in a row until a number of processed commands from the priority queue reaches a threshold improves the access speed as taught by Iwaki in [0005] [0117]. 
Regarding claim 6: 
The method of claim 1 is made obvious by Batra in view of Iwaki.  
Batra does not explicitly disclose, but Iwaki teaches, further comprising: 2resetting the counter associated with the first queue based at least in part on issuing 3the command from the second commands before issuing the next command of the first 4commands (by teaching that when the RCNT (i.e. counter associated with the first queue) reaches the threshold value (i.e. ≥ Nr), the controller will switch to the write priority mode where it will issue the next write command instead of further read commands (i.e. based at least in part on issuing the command from the second commands before issuing the next command of the first commands) and the counter RCNT will be reset (i.e. resetting a counter) (925) [Fig. 18] [Fig. 19] [0157] [0158]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified selecting commands to issue from the on-die controller read and write queues as disclosed by Batra to include sequentially issuing write commands in a write priority mode and sequentially issuing read commands in a read priority mode, and to switch between the modes based on a count of write commands issued in the write priority mode reaching a threshold (i.e. with the count reset at a mode switch) and a count of read commands issued in the read priority mode reaching a threshold (i.e. with the count reset at a mode switch) as taught by Iwaki. 
One of ordinary skill in the art would have been motivated to make this modification because when the write commands and read commands are issued in a mixed manner, inefficient access is performed and the access speed is lower, and sequentially issuing the same type of requests in a row until a number of processed commands from the priority queue reaches a threshold improves the access speed as taught by Iwaki in [0005] [0117]. 
Regarding claim 7: 
The method of claim 1 is made obvious by Batra in view of Iwaki.  
Batra discloses, further comprising:6 assigning first commands to a plurality of first queues of a plurality of memory 7dies of the memory sub-system (by disclosing that there are a plurality of memory die (202) in the non-volatile memory device (120) [Fig. 2] [0065] and a non-volatile memory media controller (126) executing instructions with a processor [0061] to send commands to the on-die controllers (450) of the plurality of memory die (202) [0084-0086]. The commands include the read commands (RD1-RD3), which are sent to the on-die controllers (450) and stored in the read queues (702b) [Fig. 7B] [0084-0086] [0126-0128]) and wherein each of the plurality of memory dies includes a 9respective second queue (the commands sent to the on-die controllers also include write commands (WT1-WT3), which are stored in the write queues (702c) of the on-die controllers (450) [Fig. 7B] [0084-0086] [0126-0128]). 
Batra does not explicitly disclose, but Iwaki teaches, wherein each of the plurality of first queues is associated 8with the first priority level; and each of the plurality of second queues is associated with the second priority level; and 10determining, based at least in part on corresponding counters associated with 11each of the plurality of first queues and the first and second priority levels, that the threshold 12number of the first commands of a subset of the plurality of first queues have issued without 13a set of commands from the one or more second commands having issued; and 14issuing the set of commands from the second commands before issuing one or 15more next commands of the first commands based at least in part on the counter (by teaching that a priority mode switching unit (324) switches a priority mode. In a read priority mode, read commands are given priority (i.e. a first priority level) over write commands (i.e. the read command queue (345) has priority over the write command queue (346) (i.e. has a second priority different from the first priority level)) [0090] [0153] [Fig. 17] [Fig. 25]. In the read priority mode (S922-No), read commands are issued continuously until there are no more read commands in the read queue [0105] [0111-0115] [Fig. 14] [Fig. 20]. If the number of issued read commands in the read priority mode (tracked by a counter (RCNT)) exceeds a threshold (Nr) (S926-Yes), the controller switches to the read write mode (S927) so that read commands from the write queue may be issued (i.e. issues a set of commands from the second commands) before issuing one or more next commands of the first commands (i.e. read commands) based at least in part on the counter (i.e. RCNT)) [0158-0160] [Fig. 21] (in the case of [Fig. 21], the read command queue is never empty and therefore no write commands will be issued in the read -priority mode (i.e. a threshold number of first commands of a subset of the plurality of first queues (i.e. one of the write queues on one of the on-die controllers (i.e. a subset) as taught by Batra) have issued without a command from the one or more second commands having issued). It is more efficient to issue the same type of command sequentially because there is a overhead time (dT) (i.e. delay time) associated with switching between the write operation and the read operation because without the delay time there is a risk of a collision between the read data and the write data on the data line [0005] [0145] [0160-0164] [Fig. 15] [0211-0215] [Fig. 34]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified selecting commands to issue from each of the on-die controllers’ read and write queues as disclosed by Batra to include sequentially issuing write commands in a write priority mode on each of the die and sequentially issuing read commands in a read priority mode on each of the die, and to switch between the modes on each of the die based on a count of write commands issued in the write priority mode on the respective die reaching a threshold and a count of read commands issued in the read priority mode on the respective die reaching a threshold as taught by Iwaki. 
One of ordinary skill in the art would have been motivated to make this modification because when the write commands and read commands are issued in a mixed manner, inefficient access is performed and the access speed is lower, and sequentially issuing the same type of requests in a row until a number of processed commands from the priority queue reaches a threshold improves the access speed as taught by Iwaki in [0005] [0117]. 
Regarding claim 8: 
The method of claim 1 is made obvious by Batra in view of Iwaki.  
Batra further discloses, wherein the first commands comprise host read 2commands, and wherein the one or more second commands comprise at least one of a host 3write command, or a read command, or a write command, or an erase command, or a 4combination thereof (by teaching that the commands in the read command queue (i.e. first queue) are read commands, and the commands in the write command queue (i.e. second queue including second commands) are write commands [0128] [Fig. 7B]). 
Regarding claim 9: 
Batra discloses, a system comprising: a memory device (memory die (202) including a core array of non-volatile memory cells [0081-0081]); and a processing device coupled with the memory device (On-Die Controller (450) of the memory die (220) is a peripheral component connected to the core memory array used to perform operations such as reading, writing and erasing [0080] [0084-0086] [0126-0128]. The On-Die Controller may be embodied by a processor executing instructions [0032-0033] [0037]), to perform operations comprising: assign first commands to a first queue of a memory die of a memory sub-system (by disclosing that the on-die controller assigns read commands (i.e. at least RD1-RD3) (i.e. first commands) to its read command queue (702b) (i.e. first queue) in a FIFO order [0126-0128] [Fig. 7B]), and wherein the memory die includes a second queue (by disclosing that the on-die controller assigns write commands to its write command queue (702c) (i.e. second queue) [0126-0128] [Fig. 7B]) the second queue comprising one or more second commands assigned (write commands are assigned to the write queue (i.e. at least WT1-WT3) (i.e. second commands) [Fig. 7B]).
Batra does not explicitly disclose, but Iwaki teaches, wherein the first queue is associated with a first priority level and the second queue is associated with a second priority level different from the first priority level (by teaching that a priority mode switching unit (324) switches a priority mode. In a read priority mode, read commands are given priority (i.e. a first priority level) over write commands (i.e. the read command queue (345) has priority over the write command queue (346) (i.e. has a second priority different from the first priority level)) [0090] [0153] [Fig. 17] [Fig. 25]) determine that a threshold number of the first commands of the first queue have issued without a command from the one or more second commands having issued; and issue the command from the second commands before issuing a next command of the first commands based at least in part on the counter (by teaching that in the read priority mode (S922-No), read commands are issued continuously until there are no more w read rite commands in the read queue [0105] [0111-0115] [Fig. 14] [Fig. 20]. If the number of issued read commands in the read priority mode (tracked by a counter (RCNT)) exceeds a threshold (Nr) (S926-Yes), the controller switches to the write priority mode (S927) so that write commands from the write queue may be issued (i.e. issues the command (i.e. the oldest write command) from the second commands (i.e. from the write commands in the write queue) before issuing a next command of the first commands (i.e. read commands) based at least in part on the counter (i.e. RCNT)) [0158-0160] [Fig. 21] (in the case of [Fig. 21], the read command queue is never empty and therefore no write commands will be issued in the read-priority mode (i.e. a threshold number of first commands of the first queue have issued without a command from the one or more second commands having issued)). It is more efficient to issue the same type of command sequentially because there is a overhead time (dT) (i.e. delay time) associated with switching between the write operation and the read operation because without the delay time there is a risk of a collision between the read data and the write data on the data line [0005] [0145] [0160-0164] [Fig. 15] [0211-0215] [Fig. 34]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified selecting commands to issue from the on-die controller read and write queues as disclosed by Batra to include sequentially issuing write commands in a write priority mode and sequentially issuing read commands in a read priority mode, and to switch between the modes based on a count of write commands issued in the write priority mode reaching a threshold and a count of read commands issued in the read priority mode reaching a threshold as taught by Iwaki. 
One of ordinary skill in the art would have been motivated to make this modification because when the write commands and read commands are issued in a mixed manner, inefficient access is performed and the access speed is lower, and sequentially issuing the same type of requests in a row until a number of processed commands from the priority queue reaches a threshold improves the access speed as taught by Iwaki in [0005] [0117]. 
Regarding claim 10:
The system of claim 9 is made obvious by Batra in view of Iwaki. 
Batra does not explicitly disclose, but Iwaki teaches, the operations further comprising: 2increment a counter associated with the second queue each instance that a 3command from the first commands issues without the command from the one or more second 4commands having issued wherein determining that the threshold number of first commands 5of the first queue have issued without the command from the one or more second commands 6based at least in part in the counter (by teaching that in the read priority mode (S922-No), write commands are issued continuously until there are no more read commands in the read queue [0105] [0111-0115] [Fig. 14] [Fig. 20]. If the number of issued read commands in the read priority mode (tracked by a counter (RCNT) (i.e. associated with the second queue (i.e. write queue), because it is used to trigger a switch to write priority mode that favors the write commands in the write queue)) exceeds a threshold (Nr) (S926-Yes), the controller switches to the write priority mode (S927) so that write commands from the write queue may be issued (i.e. issues the command (i.e. the oldest write command) from the second commands (i.e. from the write commands in the write queue) before issuing a next command of the first commands (i.e. read commands) based at least in part on the counter (i.e. RCNT)) [0158-0160] [Fig. 21]. The read counter is incremented each time that a read command is issued (i.e. including the case when the second commands (i.e. write commands) have not issued as in [Fig. 21]). In the case of [Fig. 21], the read command queue is never empty and therefore no write commands will be issued in the read-priority mode (i.e. a threshold number of first commands of the first queue have issued without a command from the one or more second commands having issued)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified selecting commands to issue from the on-die controller read and write queues as disclosed by Batra to include sequentially issuing write commands in a write priority mode and sequentially issuing read commands in a read priority mode, and to switch between the modes based on a count of write commands issued in the write priority mode reaching a threshold and a count of read commands issued in the read priority mode reaching a threshold as taught by Iwaki. 
One of ordinary skill in the art would have been motivated to make this modification because when the write commands and read commands are issued in a mixed manner, inefficient access is performed and the access speed is lower, and sequentially issuing the same type of requests in a row until a number of processed commands from the priority queue reaches a threshold improves the access speed as taught by Iwaki in [0005] [0117]. 
Regarding claim 12:
The system of claim 9 is made obvious by Batra in view of Iwaki. 
Batra does not explicitly disclose, but Iwaki teaches, the operations further comprising: 2issue a plurality of commands from the second commands before issuing the 3next command of the first commands based at least in part on a counter associated with the 4first queue (by teaching that in the read priority mode (S922-No), read commands are issued continuously until there are no more read commands in the read queue [0105] [0111-0115] [Fig. 14] [Fig. 20]. If the number of issued read commands in the read priority mode (tracked by a counter (RCNT)) exceeds a threshold (Nr) (S926-Yes), the controller switches to the write priority mode (S927) so that write commands from the write queue may be issued (i.e. issues a plurality of commands from the second commands (i.e. issues a plurality of write commands from the write queue)) before issuing a next command of the first commands (i.e. read commands) based at least in part on the counter (i.e. RCNT)) [0158-0160] [Fig. 21]. A plurality of write commands will be issued before a next read command because the controller will be in a write-priority mode until a count of the write commands (WCNT) issued reaches a threshold Nw (i.e. such as 40) [0160-0164]. In the case of [Fig. 21], the write command queue is never empty and therefore no read commands will be issued in the write-priority mode (i.e. issue a plurality of second commands (i.e. write commands) before issuing the next command of the first commands (i.e. a read command from the read queue)). It is more efficient to issue the same type of command sequentially because there is a overhead time (dT) (i.e. delay time) associated with switching between the write operation and the read operation because without the delay time there is a risk of a collision between the read data and the write data on the data line [0005] [0145] [Fig. 15] [0211-0215] [Fig. 34]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified selecting commands to issue from the on-die controller read and write queues as disclosed by Batra to include sequentially issuing write commands in a write priority mode and sequentially issuing read commands in a read priority mode, and to switch between the modes based on a count of write commands issued in the write priority mode reaching a threshold and a count of read commands issued in the read priority mode reaching a threshold as taught by Iwaki. 
One of ordinary skill in the art would have been motivated to make this modification because when the write commands and read commands are issued in a mixed manner, inefficient access is performed and the access speed is lower, and sequentially issuing the same type of requests in a row until a number of processed commands from the priority queue reaches a threshold improves the access speed as taught by Iwaki in [0005] [0117]. 
Regarding claim 13:
The system of claim 9 is made obvious by Batra in view of Iwaki. 
Batra does not explicitly disclose, but Iwaki teaches, the operations further comprising: resume issuing the first commands after issuing the command from the second command (by teaching that the controller will switch into the write priority mode after the threshold number of read commands have been issued in the read priority mode. The controller will continuously issue write commands in the write priority mode until the threshold number of write commands in the write-priority mode have been issued, at which point the controller will switch back into the read priority mode and resume issuing read commands from the read queue (i.e. resume issuing the first commands after issuing the command from the second command) [Fig. 21]  [0158-0164] [0090] [0153] [Fig. 17] [Fig. 25]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified selecting commands to issue from the on-die controller read and write queues as disclosed by Batra to include sequentially issuing write commands in a write priority mode and sequentially issuing read commands in a read priority mode, and to switch between the modes based on a count of write commands issued in the write priority mode reaching a threshold and a count of read commands issued in the read priority mode reaching a threshold as taught by Iwaki. 
One of ordinary skill in the art would have been motivated to make this modification because when the write commands and read commands are issued in a mixed manner, inefficient access is performed and the access speed is lower, and sequentially issuing the same type of requests in a row until a number of processed commands from the priority queue reaches a threshold improves the access speed as taught by Iwaki in [0005] [0117]. 
Regarding claim 14:
The system of claim 9 is made obvious by Batra in view of Iwaki. 
Batra does not explicitly disclose, but Iwaki teaches, the operations further comprising: 2reset a counter associated with the first queue based at least in part on issuing 3the command from the second commands before issuing the next command of the first 4commands (by teaching that when the RCNT (i.e. counter associated with the first queue) reaches the threshold value (i.e. ≥ Nr), the controller will switch to the write priority mode where it will issue the next write command instead of further read commands (i.e. based at least in part on issuing the command from the second commands before issuing the next command of the first commands) and the counter RCNT will be reset (i.e. reset a counter) (925) [Fig. 18] [Fig. 19] [0157] [0158]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified selecting commands to issue from the on-die controller read and write queues as disclosed by Batra to include sequentially issuing write commands in a write priority mode and sequentially issuing read commands in a read priority mode, and to switch between the modes based on a count of write commands issued in the write priority mode reaching a threshold (i.e. with the count reset at a mode switch) and a count of read commands issued in the read priority mode reaching a threshold (i.e. with the count reset at a mode switch) as taught by Iwaki. 
One of ordinary skill in the art would have been motivated to make this modification because when the write commands and read commands are issued in a mixed manner, inefficient access is performed and the access speed is lower, and sequentially issuing the same type of requests in a row until a number of processed commands from the priority queue reaches a threshold improves the access speed as taught by Iwaki in [0005] [0117]. 
Regarding claim 15: 
The system of claim 9 is made obvious by Batra in view of Iwaki. 
Batra discloses, the operations further comprising:6 assign first commands to a plurality of first queues of a plurality of memory 7dies of the memory sub-system (by disclosing that there are a plurality of memory die (202) [Fig. 2] [0065] and a non-volatile memory media controller (126) executing instructions with a processor [0061] to send commands to the on-die controllers (450) of the plurality of memory die (202) [0084-0086]. The commands include the read commands and read data (RD1-RD3), which are sent to the on-die controllers (450) and stored in the read queues (702b) [Fig. 7B] [0084-0086] [0126-0128]) and wherein each of the plurality of memory dies includes a 9respective second queue (the commands sent to the on-die controllers also include write commands (WT1-WT3), which are stored in the write queues (702c) of the on-die controllers (450) [Fig. 7B] [0084-0086] [0126-0128]). 
Batra does not explicitly disclose, but Iwaki teaches, wherein each of the plurality of first queues is associated 8with the first priority level; and each of the plurality of second queues is associated with the second priority level;  10determine, based at least in part on corresponding counters associated with 11each of the plurality of first queues and the first and second priority levels, that the threshold 12number of the first commands of a subset of the plurality of first queues have issued without 13a set of commands from the one or more second commands having issued; and 14issue the set of commands from the second commands before issuing one or 15more next commands of the first commands based at least in part on the counter (by teaching that a priority mode switching unit (324) switches a priority mode. In a read priority mode, read commands are given priority (i.e. a first priority level) over write commands (i.e. the read command queue (345) has priority over the write command queue (346) (i.e. has a second priority different from the first priority level)) [0090] [0153] [Fig. 17] [Fig. 25]. In the read priority mode (S922-No), read commands are issued continuously until there are no more read commands in the read queue [0105] [0111-0115] [Fig. 14] [Fig. 20]. If the number of issued read commands in the read priority mode (tracked by a counter (RCNT)) exceeds a threshold (Nr) (S926-Yes), the controller switches to the write priority mode (S927) so that write commands from the write queue may be issued (i.e. issues a set of commands from the second commands) before issuing one or more next commands of the first commands (i.e. read commands) based at least in part on the counter (i.e. RCNT)) [0158-0160] [Fig. 21] (in the case of [Fig. 21], the read command queue is never empty and therefore no write commands will be issued in the read-priority mode (i.e. a threshold number of first commands of a subset of the plurality of first queues (i.e. one of the write queues on one of the on-die controllers (i.e. a subset) as taught by Batra) have issued without a command from the one or more second commands having issued). It is more efficient to issue the same type of command sequentially because there is a overhead time (dT) (i.e. delay time) associated with switching between the write operation and the read operation because without the delay time there is a risk of a collision between the read data and the write data on the data line [0005] [0145] [0160-0164] [Fig. 15] [0211-0215] [Fig. 34]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified selecting commands to issue from each of the on-die controllers’ read and write queues as disclosed by Batra to include sequentially issuing write commands in a write priority mode on each of the die and sequentially issuing read commands in a read priority mode on each of the die, and to switch between the modes on each of the die based on a count of write commands issued in the write priority mode on the respective die reaching a threshold and a count of read commands issued in the read priority mode on the respective die reaching a threshold as taught by Iwaki. 
One of ordinary skill in the art would have been motivated to make this modification because when the write commands and read commands are issued in a mixed manner, inefficient access is performed and the access speed is lower, and sequentially issuing the same type of requests in a row until a number of processed commands from the priority queue reaches a threshold improves the access speed as taught by Iwaki in [0005] [0117]. 
Regarding claim 16:
The system of claim 9 is made obvious by Batra in view of Iwaki. 
Batra further discloses, wherein the first commands comprise host read 2commands, and wherein the one or more second commands comprise at least one of a host 3write command, or a read command, or a write command, or an erase command, or a 4combination thereof (by teaching that the commands in the read command queue (i.e. first queue) are read commands, and the commands in the write command queue (i.e. second queue including second commands) are write commands [0128] [Fig. 7B]).  
Claims 1-2 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Batra in view of US Patent Application Pub. No. US 2021/0279001 A1 (Kanno).
Regarding claim 1 and analogous claim 17: 
Batra discloses, A method, comprising:2 assigning first commands to a first queue of a memory die of a memory sub-3system (memory die (202) including a core array of non-volatile memory cells [0081-0081], which is part of memory element (123) of sub-system (120) (i.e. non-volatile memory device), as part of the system (100) [Fig. 1] [0065]. On-Die Controller (450) of the memory die (220) is a peripheral component connected to the core memory array used to perform operations such as reading, writing and erasing [0080] [0084-0086]. The On-Die Controller may be embodied by a processor executing instructions, the instructions may be provided as a non-transitory computer program product (i.e. a non-transitory computer readable medium comprising instructions that, when executed by a processing device...) [0030-0035] [0037]. The on-die controller assigns write commands (i.e. first commands) to its write command queue (702c) (i.e. first queue) [0126-0128]), and wherein the 4memory die includes a second queue (by disclosing that the on-die controller assigns read commands to its read command queue (702b) (i.e. second queue) [0126-0128])  the second queue comprising one or more second commands assigned (read commands (i.e. second commands) are assigned to the read queue (i.e. at least RD1-RD3) [Fig. 7B]).
Batra does not explicitly disclose, but Kanno teaches, wherein the first queue is associated with a first priority level and the second queue is associated with a second priority level different from the first priority level (by teaching that each of a read queue and a write queue for a die are given a priority depending on the value of their identifier, such that a queue with a smaller identifier (read queue (queue #1)) may have a higher priority (than write the write queue (queue #2)) [Fig. 4] [0082-0083] [0099] [0115]) determining, based at least in part on a counter associated with the first queue and the first and second priority levels, that a threshold number of the first commands of the first queue have issued without a command from the one or more second commands having issued (by teaching that a second weight (i.e. counter) is associated with each queue, including a second weight for a read queue and a second weight for a write queue (i.e. a counter associated with the first queue) [0082-0083]. The second weight keeps track of the priority (i.e. priority counter) based on the first weight of the corresponding queue and the issuance of commands from the corresponding queue. For example, when a write command is issued from the write queue and the first weight of the write queue is 5, the second weight of the first queue (i.e. counter associated with the first queue) may be reduced by 5 [0083]. The queue with the highest second weight is then selected as the queue for issuing the next command. In this way, read commands from the read queue with a first weight of 1, for example (i.e. second commands), can be issued five times for each time that a write command (i.e. first command) is issued (i.e. a threshold number of first commands of the first queue have issued without a command from the one or more second command having issued; and issuing a command from the second commands before issuing a next command of the first commands based at least in part on the counter) [0083-0084]. In this way, commands will be issued from write queue while the write queue has the highest priority as indicated by the second weight of the write queue until the second weight of the write queue and the second weight of the read queue indicate that it is the write queue is longer the highest priority queue (i.e. a threshold number of commands have issued without a command from the one or more second commands having issued), but the read queue is the highest priority queue, at which point, a command will issue from the read queue [0083-0084].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the write queues and read queues for the memory die in the on-die controller disclosed by Batra to include calculating the second weights for each queue based on the respective first weights for each respective queue and the commands issued from the queues. Furthermore, to use the second weights for selecting which queue to issue a command from to control the relative frequencies (i.e. threshold number of first commands) of issuing different types of commands as taught by Kanno. 
One of ordinary skill in the art would have been motivated to make this modification because each of the first weights can be set freely, and used to control the frequency of executing commands store in each of the queues, as taught by Kanno in [0068] [0113]. Furthermore, performance variation can be reduced as taught by Kanno in [0189]. 
Regarding claim 2 and analogous claim 18: 
The method of claim 1 is made obvious by Batra in view of Kanno. 
Batra does not explicitly disclose, but Kanno teaches, further comprising incrementing a second counter associated with the second queue each instance that a command from the first commands issues without the command from the one or more second commands having issued (by teaching a second weight (i.e. counter) associated with each queue, including a read queue and a write queue, is incremented each time that a command is issued from one of the queues [Fig. 9] (i.e. including each instance that a command from the first commands issues without the command from the one or more second commands having issued) [0134-0139]), wherein determining that the threshold number of first 5commands of the first queue have issued without the command from the one or more second 6commands based at least in part in the incrementing (by teaching that the queue with the highest second weight is chosen as the queue to issue the next command [0069]. Accordingly, the most commands that can be issued from the write queue (i.e. threshold number of first commands of the first queue) without issuing a command from the read queue [0083] will depend upon the second weights of each respective queue (i.e. weight of the write queue (i.e. a counter associated with the first queue) and second weight of the read queue (i.e. a counter associated with the second queue), furthermore, the second weight of the read queue will increment each time that a command is issued from the write queue in a weight recovery scheme, which will effect which queue has the highest priority (i.e. based at least in part on the incrementing) [0133-0139] [Fig. 9]. Furthermore, queues for other commands, namespaces, and designations based on host commands or garbage collection commands can be used as well, then by controlling the first weights of the queues, performance variation of the memory device can be reduced [0099] [0181] [0187] [0189]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the write queues and read queues for the memory die in the on-die controller disclosed by Batra to include calculating the second weights for each queue based on the respective first weights for each respective queue and the commands issued from the queues, including the weight recovery scheme. Furthermore, to use the second weights for selecting which queue to issue a command from to control the relative frequencies of issuing different types of commands as taught by Kanno. 
One of ordinary skill in the art would have been motivated to make this modification because each of the first weights can be set freely, and used to control the frequency of executing commands store in each of the queues, as taught by Kanno in [0068] [0113]. Furthermore, performance variation can be reduced as taught by Kanno in [0189]. Furthermore, the weight recovery keeps the second weights in a practical range as taught by Kanno in [0132]. 
Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Batra in view of Iwaki in further view of US Patent Application Pub. No. US 2004/0177184 A1 (Steinman).
Regarding claim 3 and analogous claim 19: 
The method of claim 1 is made obvious by Batra in view of Iwaki. 
Batra does not explicitly disclose, but Steinman teaches, further comprising: 2determining that the command from the one or more second commands has been 3assigned to the second queue without issuing for a threshold amount of time, wherein 4determining that the threshold number of first commands of the first queue have issued 5without the command from the one or more second commands based at least in part in the 6threshold amount of time (by disclosing that in systems where it is required to have a delay between a read and a write transaction, but not between transactions of the same type, streaming reads and writes consecutively reduces the number of transitions and therefore improves performance. However, at the same time, the system must ensure that reads or writes are not starved [0005-0007]. Therefore, the system should track the number of consecutive reads issued (i.e. without a write operation (i.e. without the command from the one or more second commands)) from a read queue and ensure that the system issues a sufficient number of read transactions before a transition to issuing write transactions [0024] [0026]. To ensure a sufficient number of read transactions issue before transitioning to writes, a counter may be started (Counter 2), after a threshold number of write transactions (Threshold 1) are pending in the write queue (as tracked by Counter 1), to track the number of consecutive read transactions issued after the threshold number of write operations are pending in the write queue [0026-0029]. However, to avoid the possibility that a write transaction is starved (because a sufficient number of write transactions are not pending to trigger the consecutive read counter (Counter 2)), an additional counter can be used to track the number of clock cycles a transaction has been waiting (i.e. the counter is started when the write transaction first enters the queue) [0026-0029]. If a transaction has not been completed in a predetermined amount of time (i.e. determining that the command from the one or more commands has been assigned to the second queue without issuing for a threshold amount of time), the system can start the consecutive read counter (Counter 2) so that the threshold (Threshold 2) may be reached to transition to issuing writes even though the threshold amount of writes transactions are not pending (i.e. determining that the threshold number of first commands of the first queue have issued without the command from the one or more second commands based at least in part on the threshold time)) [0030]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the read priority mode disclosed by Iwaki to only issue read operations consecutively (i.e. without having issued writes), to start the consecutive read counter (i.e. Nr as taught by Iwaki) after a threshold number of pending write commands are in the write queue, to switch to the write priority mode after a threshold number of consecutive read transactions have been issued, and to include a timer for triggering a the consecutive read counter without the threshold number of pending write commands in the write queue when a predetermined amount of time has been counted since a write command has entered the write queue as taught by Steinman. 
One of ordinary skill in the art would have been motivated to make this modification because tuning the different parameters allows for the performance of the system to be maximized as taught by Steinman in [0028], and grouping the transactions together so that there are fewer transitions between reads and writes allows for more transactions to occur with less delays as taught b Steinman in [0032]. 
Regarding claim 11: 
The system of claim 9 is made obvious by Batra in view of Iwaki. 
Batra does not explicitly disclose, but Steinman teaches, the operations further comprising: 2determine that the command from the one or more second commands has been 3assigned to the second queue without issuing for a threshold amount of time, wherein 4determining that the threshold number of first commands of the first queue have issued 5without the command from the one or more second commands based at least in part in the 6threshold amount of time (by disclosing that in systems where it is required to have a delay between a read and a write transaction, but not between transactions of the same type, streaming reads and writes consecutively reduces the number of transitions and therefore improves performance. However, at the same time, the system must ensure that reads or writes are not starved [0005-0007]. Therefore, the system should track the number of consecutive reads issued (i.e. without a write operation (i.e. without the command from the one or more second commands)) from a read queue and ensure that the system issues a sufficient number of read transactions before a transition to issuing write transactions [0024] [0026]. To ensure a sufficient number of read transactions issue before transitioning to writes, a counter may be started (Counter 2), after a threshold number of write transactions (Threshold 1) are pending in the write queue (as tracked by Counter 1), to track the number of consecutive read transactions issued after the threshold number of write operations are pending in the write queue [0026-0029]. However, to avoid the possibility that a write transaction is starved (because a sufficient number of write transactions are not pending to trigger the consecutive read counter (Counter 2)), an additional counter can be used to track the number of clock cycles a transaction has been waiting (i.e. the counter is started when the write transaction first enters the queue) [0026-0029]. If a transaction has not been completed in a predetermined amount of time (i.e. determine that the command from the one or more commands has been assigned to the second queue without issuing for a threshold amount of time), the system can start the consecutive read counter (Counter 2) so that the threshold (Threshold 2) may be reached to transition to issuing writes even though the threshold amount of writes transactions are not pending (i.e. determining that the threshold number of first commands of the first queue have issued without the command from the one or more second commands based at least in part on the threshold time)) [0030]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the read priority mode disclosed by Iwaki to only issue read operations consecutively (i.e. without having issued writes), to start the consecutive read counter (i.e. Nr as taught by Iwaki) after a threshold number of pending write commands are in the write queue, to switch to the write priority mode after a threshold number of consecutive read transactions have been issued, and to include a timer for triggering a the consecutive read counter without the threshold number of pending write commands in the write queue when a predetermined amount of time has been counted since a write command has entered the write queue as taught by Steinman. 
One of ordinary skill in the art would have been motivated to make this modification because tuning the different parameters allows for the performance of the system to be maximized as taught by Steinman in [0028], and grouping the transactions together so that there are fewer transitions between reads and writes allows for more transactions to occur with less delays as taught b Steinman in [0032]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139